t c memo united_states tax_court david keefe and candace keefe petitioners v commissioner of internal revenue respondent docket nos filed date richard michael gabor for petitioners eliezer klein and peter n scharff for respondent memorandum findings_of_fact and opinion marvel chief_judge respondent determined the following deficiencies in federal_income_tax accuracy-related_penalties under sec_6662 and additions to tax under sec_6651 with respect to petitioners’ joint federal_income_tax returns year deficiency dollar_figure big_number big_number big_number big_number big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number big_number big_number -- -- dollar_figure big_number -- -- after concessions the issues for decision are whether petitioners held wrentham house mansion as real_property used in a trade_or_business or as a capital_asset whether certain interest payments petitioners made are properly 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar included in their adjusted_basis in the property at the time of sale whether petitioners are liable for additions to tax under sec_6651 for their failure to timely file their joint federal_income_tax returns for tax years and and whether petitioners are liable for accuracy-related_penalties under sec_6662 for tax years through findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in new york when they petitioned this court i petitioners petitioners are married and have seven children petitioner candace keefe has a bachelor’s degree in art history and graduate degrees in education and journalism petitioner david keefe is a fertility doctor who was employed full time during all years at issue in this case in dr keefe was appointed director of the division of reproductive endocrinology at brown university and women and infants hospital in providence rhode island dr keefe and his family moved to newport rhode island that same year neither petitioner is or was ever a licensed architect or contractor in date petitioners rented bois doré a big_number square-foot residence in newport rhode island and on date they purchased it bois doré is near downtown newport the beach and the library but does not have a view of the atlantic ocean petitioners and their children resided at bois doré from date until they moved to tampa florida in date petitioners lived in tampa florida from date until they moved to new york new york in date where they resided as of the date of the trial ii real_estate purchase on date petitioners purchased a historic waterfront mansion and grounds on ocean avenue in newport rhode island ocean avenue property for dollar_figure million intending to restore it the ocean avenue property was designed by richard morris hunt the founder of the american institute of architects and the grounds were designed by frederick law olmstead a well- known landscape designer the ocean avenue property is at the highest point on ocean avenue and each room provides a view of the atlantic ocean the ocean avenue property was built in as a summer residence and was used as such until the mid-1960s when it was purchased by a neighboring property owner who abandoned it after four decades of sitting vacant and exposed to weather and vandals the ocean avenue property was uninhabitable when petitioners purchased it on date petitioners executed a declaration of condominium declaration dividing the ocean avenue property into two units unit wrentham house mansion and unit carriage house collectively wrentham house condominium wrentham house mansion constitute sec_57 of the wrentham house condominium and the carriage house constitutes the remaining on date petitioners executed a warranty deed in which they conveyed carriage house to frank and ashley o’keefe petitioners retained ownership of wrentham house mansion after the sale of carriage house the o’keefes paid petitioners dollar_figure for carriage house iii financing and tax_credits petitioners financed the purchase of the ocean avenue property and the restoration of wrentham house mansion through a series of loans as restoration costs increased petitioners were forced to secure additional loans to continue the renovations petitioners borrowed over dollar_figure million at interest rates varying from to to renovate wrentham house mansion petitioners were aware of state tax_credits and the federal historic preservation investment_tax_credit tax_credits that could have helped them recover some of the costs of purchasing and restoring wrentham house mansion these tax_credits could be obtained only if certain conditions relating to the restoration and use of the property were satisfied specifically the state of rhode island historical preservation heritage commission commission required historically accurate restoration of the building in order for its owners to receive both credits and for the federal tax_credit the commission also required that the property be rented to tenants for at least five years petitioners intended to qualify for and obtain the state and federal tax_credits they did not intend to reside in wrentham house mansion in petitioners applied to the commission for the state tax_credit and in the commission determined that the restoration of wrentham house mansion up to that point met the qualifications for the credit petitioners did not claim or receive the federal tax_credit with respect to the wrentham house mansion renovation iv wrentham house mansion construction before beginning the restoration petitioners received cost estimates of approximately dollar_figure million for the restoration of wrentham house mansion from several contractors on the basis of an estimate submitted by m m marques construction co inc petitioners hired the company as the general contractor to restore wrentham house mansion restoration of wrentham house mansion started at the end of and continued until with some unexpected delays occurring along the way for example progress was delayed for several months in because of health problems of multiple subcontractors work was further delayed when unforeseen structural problems with the building arose adding time and expense to the restoration from the time the construction began in through mrs keefe went to wrentham house mansion regularly to oversee the progress of the restoration in after the family had moved to tampa florida mrs keefe flew to newport frequently to oversee the construction when mrs keefe was not in newport she closely managed the progress of the restoration via telephone calls on date petitioners received a temporary certificate of use and occupancy for wrentham house mansion on date petitioners received a second temporary certificate of use and occupancy and on date they received a final certificate of use and occupancy the restoration of wrentham house mansion was completed at the end of date v attempted rental of wrentham house mansion many of america’s wealthiest families live or vacation in newport rhode island during the summer summer rentals in newport generally begin around memorial day and end around labor day petitioners intended to offer wrentham house mansion for rent once the restoration of the property was complete in order to obtain the federal_income_tax credits petitioners were informed that wrentham house mansion could produce rental income of dollar_figure per month during the summer and dollar_figure per month for the remainder of the year in petitioners met with laurie hewitt burke a rental agent for luxury properties who was employed by lila delman real_estate to discuss renting wrentham house mansion ms burke inspected wrentham house mansion but at that time it was not in a condition to be rented in ms burke again visited wrentham house mansion and met with petitioners but the property was still not ready to be rented however because petitioners hoped that the property would be ready to rent by the summer of ms burke began speaking to her clients who were interested in luxury rentals in newport about the prospect of renting wrentham house mansion 2section of the declaration states that n o u nit may be leased or rented more than one time in each calendar_year and therefore restricts the amount of rental income that wrentham house mansion could generate in a calendar_year ms burke did not post any pictures or other information about wrentham house mansion on any website during because she did not believe she could market it online while it was still being renovated ms burke continued to visit wrentham house mansion throughout and early wrentham house mansion was still being renovated in early but petitioners hoped that it would be ready to rent for the summer season although ms burke did not list wrentham house mansion for rent on her website during or she communicated its availability orally to her existing clients in date one of ms burke’s clients who normally rented property from memorial day to labor day expressed an interest in renting wrentham house mansion however because the renovations were still not complete no lessee executed a rental agreement or paid any rent to lease wrentham house mansion petitioners did not register wrentham house mansion with the newport rhode island city clerk’s office as a short-term rental or a guest house neither did they comply with the requirements of the declaration in order to rent 3according to the city of newport rhode island city clerk the term short-term rentals refers to non-owner-occupied homes with rentals of nine months or less and the term guest houses refers to bed and breakfast operations out wrentham house mansion petitioners never secured a tenant for wrentham house mansion and did not rent it before its sale vi sale activities bank of america one of petitioners’ lenders required petitioners to offer wrentham house mansion for sale during the construction process in order for petitioners to carry two mortgages on the property petitioners contracted with lila delman real_estate from date through date and from date through date to list wrentham house mansion for sale on or about date petitioners received an appraisal report valuing wrentham house mansion at dollar_figure million as of that date subject_to completion of the restoration work wrentham house mansion was later appraised by the assessor’s office of newport rhode island as of date at dollar_figure and as of date at dollar_figure in around the time the prospective tenant decided not to rent wrentham house mansion bank of america increased petitioners’ required mortgage payment from dollar_figure to dollar_figure per month struggling to meet thi sec_4the declaration requires that all leases be recorded in writing that all leases of less than months be approved by the executive board_of the condominium and that written notice of any proposed lease be sent to the owners of carriage house at least days before the proposed lease is to begin financial burden petitioners pursued other avenues to sell wrentham house mansion they contacted three auctioneers to arrange an auction but for various reasons an auction never took place on date petitioners sold wrentham house mansion in a short_sale for dollar_figure million vii basis and expenses the parties agree that dollar_figure is the proper allocation of the purchase_price of the ocean avenue property to petitioners’ cost_basis the parties also agree that petitioners are entitled to increase their basis by dollar_figure million which they paid for various capital expenses associated with the restoration of wrentham house mansion petitioners also paid dollar_figure million of interest on loans secured_by mortgages allocable to wrentham house mansion although the parties agree that the purchase_price and restoration expenses are properly capitalized into the basis of wrentham house mansion they disagree on whether interest_paid on the loans must be capitalized viii tax returns notices of deficiency and pleading documents petitioners’ original form sec_1040 u s individual_income_tax_return for tax years through were prepared by arthur yorkes co petitioners failed to timely file their and federal_income_tax returns and they failed to pay their federal_income_tax liabilities for tax years and respondent issued petitioners notices of intent to levy to collect the unpaid tax_liabilities for these years petitioners prepared a list of various expenditures they made in to assist arthur yorkes co in the preparation of their original federal_income_tax return on their original return petitioners reported that their adjusted_basis in wrentham house mansion was dollar_figure and they treated the sale of the property as the sale of a capital_asset after speaking with an estate planner petitioners decided that wrentham house mansion should have been treated as a business property for federal_income_tax purposes and that they were entitled to an ordinary_loss deduction on its sale petitioners subsequently hired gabor associates to prepare amended tax returns for through and their original return in their amended income_tax return petitioners reported that wrentham house mansion was a business property and that their adjusted_basis was dollar_figure on the date of sale as a result of the change in the character of 5petitioners filed their federal_income_tax returns for and on date and their adjusted_basis in wrentham house mansion petitioners reported a net_operating_loss nol which they carried back to and then forward to using amended returns to eliminate existing tax_liabilities petitioners’ amended returns were received and processed by respondent on date respondent mailed to petitioners by certified mail a notice_of_deficiency for tax years and determining tax deficiencies penalties and additions to tax on date respondent mailed to petitioners by certified mail a notice_of_deficiency for tax years and determining tax deficiencies penalties and additions to tax petitioners timely filed a petition for redetermination with this court with respect to the notices of deficiency respondent did not determine an addition_to_tax under sec_6651 in the notice_of_deficiency for but did assert one in an amended answer as to all sec_6662 penalties respondent’s employee secured supervisory approval as required by sec_6751 6petitioners did not claim depreciation expenses on wrentham house mansion or deduct any expenses attributable to wrentham house mansion for any of the taxable years at issue opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous see rule a 290_us_111 moreover tax deductions are a matter of legislative grace and the taxpayer has the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 however if a taxpayer produces credible evidence7 with respect to any relevant factual issue and meets other requirements imposed by sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 petitioners do not argue for a credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 sec_7491 requires a taxpayer to demonstrate that he or she complied with the requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see higbee v commissioner t c pincite shift in the burden_of_proof and they have not proven that they have met the sec_7491 requirements ii the character of wrentham house mansion in the hands of petitioners we first address whether petitioners held wrentham house mansion as real_property used in a trade_or_business or as a capital_asset a capital_asset is property held by a taxpayer whether or not connected with a trade_or_business but that does not include property used in a taxpayer’s trade_or_business for which depreciation is permitted under sec_167 or real_property used in the taxpayer’s trade_or_business sec_1221 property_held_for_the_production_of_income but not used in a trade_or_business of the taxpayer is a capital_asset subject_to the limitations on losses under sec_1211 sec_1_1221-1 income_tax regs the court_of_appeals for the second circuit10 requires that taxpayers be engaged in continuous regular and substantial activity in relation to the sec_167 allows a depreciation deduction for the exhaustion wear_and_tear and obsolescence of property used in a taxpayer’s trade_or_business or property_held_for_the_production_of_income 10this court will follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d 445_f2d_985 10th cir this case is appealable to the u s court_of_appeals for the second circuit absent a stipulation to the contrary see sec_7482 management of the property to support a conclusion that the property was used in a trade_or_business and was not a capital_asset see eg 201_f2d_735 2d cir the performance of sufficient rental-related activity either by the taxpayer or an agent of the taxpayer will support the conclusion that the taxpayer was engaged in a trade_or_business with respect to the property 195_fsupp_382 n d n y stating that grier is settled law in the second circuit 120_fsupp_395 d conn aff’d per curiam 218_f2d_603 2d cir petitioners contend that they held wrentham house mansion as an asset used in a rental real_estate business in deciding whether a rental property is used in a trade_or_business or is a capital_asset the court_of_appeals for the second circuit has examined the taxpayer’s rental-related activities for continuity regularity and substance among the facts considered are the taxpayer’s efforts to rent the property the maintenance and repairs supplied by the taxpayer or an agent of the taxpayer the taxpayer’s employment of labor to manage the property or provide services to tenants the purchase of materials the collection of rent and the payment of expenses see 302_f2d_790 2d cir gilford v commissioner f 2d pincite 113_f2d_718 2d cir balsamo v commissioner tcmemo_1987_477 grier f_supp pincite the totality of the facts and circumstances surrounding the use of the property must support a conclusion that the alleged rental activities were sufficient continuous and substantial enough to constitute a trade_or_business with respect to the rental of the property while we have no doubt that petitioners devoted a great deal of time effort and expense to the renovation of wrentham house mansion the record overwhelmingly confirms that wrentham house mansion was never held out for rent or rented after the restoration was complete quite simply the rental_activity with respect to wrentham house mansion never commenced in any meaningful or substantive way the cases on which petitioners rely are distinguishable because in each case where a rental trade_or_business was found to exist the taxpayer had already started the rental_activity and had provided substantial and continuous rental-related services see alvary f 2d pincite gilford v commissioner f 2d pincite pinchot v commissioner f 2d pincite in contrast petitioners never started a rental trade_or_business involving wrentham house mansion 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 glotov v commissioner tcmemo_2007_147 slip op pincite holding that a taxpayer is not carrying_on_a_trade_or_business until the business is functioning as a going concern and performing the activities for which it was organized because petitioners did not commence or operate a rental_activity with respect to wrentham house mansion during the years at issue we hold that wrentham house mansion was a capital_asset at the time of its sale it follows that any gain_or_loss was derived from the sale of a capital_asset and respondent properly disallowed the nol carryovers iii interest_expenses the parties agree that petitioners’ basis in wrentham house mansion includes the portion of the original purchase_price allocable to wrentham house mansion after the transfer of carriage house as well as the costs associated with the restoration work the parties disagree as to whether petitioners are required to capitalize interest on loans taken out for the acquisition and restoration of wrentham house mansion certain direct and indirect_costs associated with producing property including property_held_for_investment must be capitalized into the basis of that property sec_263a b a c interest_expenses are capitalized to the extent that they are paid_or_incurred during the period in which the property is being constructed or produced and are allocable to real_property id subsec f a and b i improvements to property including the rehabilitation or preservation of a standing building constitute the production of property for purposes of sec_263a sec_1_263a-8 and ii income_tax regs the production_period begins on the date on which the physical production activity is first performed and ordinarily ends on the date that the property is ready to be placed_in_service or held_for_sale sec_263a sec_1_263a-12 d income_tax regs the production_period however does not end for a unit_of_property before the completion of physical production activities by the taxpayer even though the property is held_for_sale or lease sec_1_263a-12 income_tax regs wrentham house mansion is a capital_asset in the hands of petitioners and is subject_to the uniform_capitalization_rules under sec_263a their extensive restoration work is the type of improvement for which interest is appropriately capitalized under sec_263a the production_period began on the date the physical restoration work began and ended on the date when it was completely finished the date of completion of the physical construction work is the date when the renovation of wrentham house mansion was completed and the property was ready to be placed_in_service or held_for_sale see sec_1 263a- d income_tax regs accordingly we hold that interest_expenses paid_or_incurred during the production_period must be capitalized iv additions to tax and penalties the commissioner has the initial burden of production with respect to additions to tax and penalties and must produce sufficient evidence indicating that it is appropriate to impose an addition_to_tax or a penalty sec_7491 116_tc_438 once the commissioner satisfies his burden of production the taxpayer may introduce evidence that the imposition of the penalty is not justified see rule a welch v helvering u s pincite higbee v commissioner t c pincite a sec_6651 additions to tax for failure to timely file in the notice_of_deficiency respondent determined that petitioners were liable for additions to tax for failure to timely file returns for tax years and in respondent’s amended answer respondent also asserted additions to tax for failure to timely file for tax_year sec_6651 imposes an addition_to_tax for failure_to_file a timely federal_income_tax return unless the taxpayer can demonstrate that such failure was due to reasonable_cause and not due to willful neglect see 469_us_241 respondent has met his burden of production and proof supporting the imposition of these additions to tax we find that petitioners failed to timely file their federal_income_tax returns for tax years through petitioners have made no argument and produced no evidence with respect to the additions to tax accordingly we sustain respondent’s determination as to the additions to tax b sec_6662 accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b and for tax years through for underpayments due to substantial understatements of income_tax or alternatively to negligence or disregard of rules and regulations a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations sec_6662 a - d only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs nevertheless we consider both grounds for imposition of the penalty the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting such penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner t c ___ date supplementing t c __ date compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite the sec_6662 accuracy-related_penalties determined in the notices of deficiency were properly approved as required by sec_6751 and respondent has proven sufficient facts to satisfy the burden of production and proof as to that issue substantial_understatement_of_income_tax an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return reduced by any rebates sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return in the case of an individual sec_6662 understatements are reduced by the portion attributable to an item for which the taxpayer had substantial_authority or any item for which the taxpayer in the return or an attached statement adequately disclosed the relevant facts affecting the item’s tax treatment and the taxpayer had a reasonable basis for the tax treatment of the item sec_6662 the substantial_authority standard is an objective standard that requires an analysis of the law and relevant facts sec_1_6662-4 income_tax regs there is substantial_authority for the tax treatment of an item only if the weight of authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs petitioners’ understatement for each tax_year is greater than both dollar_figure and of the tax required to be shown on the return and thus respondent has met his remaining burden of production through calculation neither the relevant law nor the facts as found in this opinion are supportive of petitioners’ position and petitioners have not introduced any evidence that they disclosed on their return the relevant facts affecting the tax treatment of items in question or that they had a reasonable basis for such treatment see sec_6662 so unless petitioners had reasonable_cause and acted in good_faith with respect to the underpayments under sec_6664 respondent’s determination regarding this penalty must be sustained negligence or disregard of rules and regulations alternatively respondent argues that petitioners are liable for penalties under sec_6662 for negligence or disregard of rules and regulations and petitioners assert that they are not for the sake of completeness we address this ground for imposing the penalty_negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due 11petitioners argue in their opening brief that b ased on all the cases cited herein it is obvious that there is substantial legal justification for the position that the loss is an ordinary_loss which we interpret as an argument that substantial_authority exists for this tax treatment care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence in determining the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id petitioners’ original federal_income_tax return for tax_year characterized wrentham house mansion as a capital_asset and claimed a lower adjusted_basis petitioners subsequently hired a different return preparer gabor associates to prepare amended returns that took a tax reporting position with respect to wrentham house mansion that significantly reduced petitioners’ reported income_tax liabilities for tax years through the amended returns treated wrentham house mansion as a property used in an existing trade_or_business claimed a much higher adjusted_basis and claimed the nol which petitioners carried to other years to eliminate their tax_liabilities for all the years at issue petitioners’ quest for a better tax result was not supported by any meaningful analysis of the merits of their new tax reporting position moreover petitioners knew that their planned rental_activity had never commenced respondent has met his remaining burden of production with respect to his alternative penalty determination that petitioners were negligent sec_6664 reasonable_cause and good_faith exception sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a tax professional id para b generally the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability id reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of the facts and circumstances may support a conclusion that a taxpayer acted with reasonable_cause and in good_faith with respect to a reported position id see higbee v commissioner t c pincite reliance on the advice of a professional must be reasonable under the circumstances sec_1_6664-4 income_tax regs see also 990_f2d_893 6th cir aff’g donahue v commissioner tcmemo_1991_181 115_tc_43 aff’d 299_f3d_221 3d cir the advice must be based upon an analysis of all pertinent facts and the applicable law and must not be based on unreasonable factual or legal assumptions sec_1_6664-4 and ii income_tax regs it cannot be based on an assumption that the taxpayer knows or has reason to know is unlikely to be true id subdiv ii petitioners failed to prove that they had reasonable_cause and acted in good_faith within the meaning of sec_6664 petitioners did not make a reasonable good-faith effort to correctly assess their tax_liabilities and their claimed reliance on a tax professional was both unreasonable and not credible petitioners’ attempt to recharacterize the tax treatment of their investment in wrentham house mansion was opportunistic and appears to have been motivated by their financial problems and unpaid income_tax liabilities this attempted recharacterization had all the markings of being too good to be true yet petitioners forged ahead knowing that they had never actually commenced a rental_activity involving wrentham house mansion and had not done all of the things the law required to be able to rent wrentham house mansion because petitioners failed to prove that they had reasonable_cause for and acted in good_faith with respect to the positions taken on their amended income_tax returns and on their only return for we sustain respondent’s determination that they are liable for the sec_6662 accuracy-related_penalties v conclusion we hold that wrentham house mansion was a capital_asset in the hands of petitioners sec_263a requires that the designated interest payments made on wrentham house mansion be capitalized petitioners are liable for additions to tax under sec_6651 for failure to timely file federal_income_tax returns for tax years through and petitioners are liable for the sec_6662 accuracy-related_penalties as determined by respondent in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
